                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO-19-05076-GF-JTJ

              Plaintiff,                   VIOLATION:
                                           7353984
       vs.                                 Location Code: M13

  ASHLEY E. RAUSCH,                        ORDER

              Defendant.


      Based upon the United States’ unopposed motion to accept the defendant’s

payment of a $50 fine and $30 processing fee for violation 7353984 (for a total of

$80), and for good cause shown,

      IT IS ORDERED that the $80 fine ($50 fine and $30 processing fee) paid by

the defendant is accepted as a full adjudication of violation 7353984.

      IT IS FURTHER ORDERED that the bench warrant issued on or about

August 13, 2019 is QUASHED.

      DATED this 27th day of September, 2019.
